DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 01/02/2021. Claims 2, 4, 5, 7, and 9-11 are pending in the case. Claims 1, 3, 6, and 8 have been cancelled. Claims 11 and 12 have been added. Claims 11 and 12 are independent claims.

Response to Arguments
Applicant's amendments and arguments regarding the 35 U.S.C. § 101 rejections are not persuasive. Applicant’s argument appears to consist of two conclusory statements: “the amended claim do not recite the abstract idea of a mental process,” and “[h]owever, even if the amended claims do recite such an abstract idea the abstract idea is incorporated into a practical application of the abstract idea.” Tellingly, the Applicant does not cite the portions of the claims that do not recite the abstract idea of a mental process, nor is any meaningful rational offered as to why the claims are not an abstract idea of a mental process. Further, the Applicant does not seem to make any argument as to what how the claimed subject matter is incorporated into a practical application. Therefore, Examiner respectfully maintains the 35 U.S.C. § 101, abstract idea rejections.
Applicant's prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 4, 5, 7, and 9-12 are rejected under 35 U.S.C. § 101 because claims are directed to an abstract idea without significantly more.

	Claim 11 recites a system for epistemic uncertainty reduction using simulations, models and data exchange, comprising: a computing device comprising a memory and a processor; a rules management engine comprising a first plurality of programming instructions stored in the memory and operating on the processor, wherein the first plurality of programming instructions, when operating on the processor, causes the computing device to: receive a directed computational graph representing a data processing workflow, wherein: 3the directed computational graph comprises nodes representing data transformations and edges representing messages passed between the nodes; the data processing workflow comprises a set of initial conditions for a model and directs the retrieval of the model for evaluation by an outcome modeling engine with parametric evaluator; and the data processing workflow identifies a real-world dataset against which to compare the model; an outcome modeling engine with parametric evaluator comprising a second plurality of programming instructions stored in the memory and operating on the processor, wherein the second plurality of programming instructions, when operating on the processor, causes the processor to: retrieve the model for evaluation; perform an initial execution of the model using the initial conditions to obtain a model result; send the model result to a time series comparator; use the parametric evaluator to iterate the model over a range of values for a parameter of the model to determine the model's sensitivity to changes in that parameter; receive a comparison result from a time series comparator; determine an epistemic uncertainty value for the model based on the comparison result; change the parameter of the model to reduce the epistemic uncertainty based on the model's sensitivity to the parameter; and repeat the parametric evaluation, comparison, and model changes until the determined epistemic uncertainty value falls below a pre-determined threshold; and a time series comparator comprising a third plurality of 
The limitation of the directed computational graph comprises nodes representing data transformations and edges representing messages passed between the nodes, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “computation” in the context of this claim encompasses a person mentally forming a process to analyze the information.
Similarly, the limitation of the data processing workflow comprises a set of initial conditions for a model and directs the retrieval of the model for evaluation by an outcome modeling engine with parametric evaluator, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “workflow” in the context of this claim encompasses the person mentally noting current information and selecting a mental strategy for evaluating the information.
Similarly, the limitation of the data processing workflow identifies a real-world dataset against which to compare the model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “identify” in the context of this claim encompasses the person thinking about different scenarios in the world around them.
Similarly, the limitation of perform an initial execution of the model using the initial conditions to obtain a model result, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “perform an initial execution” in the 
Similarly, the limitation of use the parametric evaluator to iterate the model over a range of values for a parameter of the model to determine the model's sensitivity to changes in that parameter, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “iterate” in the context of this claim encompasses the person thinking through scenarios where a parameter is changed.
Similarly, the limitation of determine an epistemic uncertainty value for the model based on the comparison result, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determine” in the context of this claim encompasses a person evaluating the uncertainty involved in the analysis after thinking through various scenarios.
Similarly, the limitation of change the parameter of the model to reduce the epistemic uncertainty based on the model's sensitivity to the parameter, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “change” in the context of this claim encompasses reevaluating one’s mental model in light of the potential uncertainty.
Similarly, the limitation of repeat the parametric evaluation, comparison, and model changes until the determined epistemic uncertainty value falls below a pre-determined threshold, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “repeat” in the context of this claim encompasses continually reevaluating one’s mental process.
Similarly, the limitation of compare the streaming data to the model result and to determine the difference between the model result and the streaming data, as drafted, is a process that, under its 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites a system for epistemic uncertainty reduction using simulations, models and data exchange, comprising: a computing device with a memory and a processor, a rules management engine, an outcome modeling engine, and a time series comparator. The engines and comparator comprise a plurality of programming instructions stored in the memory and operating on the processor, wherein the second plurality of programming instructions, when operating on the processor, causes the processor to perform the functional language. However these limitations merely recite generic computer components with a placeholder-nonce term described with the functional language noted above. The processor, memory, and programming instructions are recited at a high-level of generality (i.e., as a generic processor and memory performing a generic computer function of operating on the programming instructions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Moreover, the limitations of: receive a directed computational graph representing a data processing workflow3; retrieve the model for evaluation; send the model result to a time series comparator; receive a comparison result from a time series comparator; receive streaming data from the real-world data specified in the data processing workflow; send the comparison result to the outcome modeling engine, the comparison result comprising the difference, are mere data 
Further, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, memory, and programming instructions to perform the receiving, compiling, providing, receiving, comparing, defining, executing, and producing steps, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, as discussed above with respect to insignificant extrasolution activity, the limitations of: provide at least a portion of the initial conditions to a rules management engine, receive a plurality of initial conditions from the parametric evaluator, and receive a plurality of input data values from external data source, amount to well-known, routine, conventional activity. In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989); In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982); OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93; CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011); Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. lntema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis); Intellectual Ventures I LLC v. Erie lndem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937; Ameranth, 842 F.3d at 1241-43, 120 USPQ2d at 1854-55; Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354- 55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Ultramercial, 772 F.3d at 715-16, 112 USPQ2d at 1754; and MPEP 2106.05(g). Accordingly, the claim is not patent eligible.

	Claim 2 recites The system of claim 11, further comprising a model selection optimizer comprising a fourth plurality of programming instructions stored in the memory and operating on the processor, wherein the fourth plurality of programming instructions, when operating on the processor, causes the processor to: receive a scenario for analysis; receive the plurality of initial conditions of the data processing workflow; analyze at least a portion of the initial conditions to determine the model’s suitability for analyzing the scenario; and recommend a different model for use if the model’s suitability falls below a pre-defined suitability threshold.
The limitation of analyze at least a portion of the initial conditions to determine the model’s suitability for analyzing the scenario, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “analyze” in the context of this claim encompasses the person mentally examining the information related to a scenario.
Similarly, the limitation of recommend a different model for use if the model’s suitability falls below a pre-defined suitability threshold, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “recommend” in the context of this claim encompasses the person either mentally or verbally providing the information resulting from the examination.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites an optimizer comprising a processor, a memory, and a plurality of programming instructions stored in the memory and operating on the processor. However these limitations merely recite generic 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the limitations of receive a scenario for analysis, and receive the plurality of initial conditions of the data processing workflow, is mere data gathering, or selecting a particular data source or type of to be manipulated, which is insignificant extrasolution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, claim is not patent eligible.
Further, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor, memory, and programming instructions to perform the receiving, receive, analyze, and recommend steps, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989); In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982); OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93; CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011); Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. lntema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis); Intellectual Ventures I LLC v. Erie lndem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937; Ameranth, 842 F.3d at 1241-43, 120 USPQ2d at 1854-55; Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354- 55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Ultramercial, 772 F.3d at 715-16, 112 USPQ2d at 1754; and MPEP 2106.05(g). Accordingly, the claim is not patent eligible.

	Regarding claim 4, this judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element “computational.” The computation in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computing. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Moreover, the limitation of the scenario outcome is provided to the distributed computational graph for use as input data, is mere data gathering, or selecting a particular data source or type of to be manipulated, which is insignificant extrasolution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989); In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982); OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93; CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011); Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. lntema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis); Intellectual Ventures I LLC v. Erie lndem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937; Ameranth, 842 F.3d at 1241-43, 120 USPQ2d at 1854-55; Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354- 55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Ultramercial, 772 F.3d at 715-16, 112 USPQ2d at 1754; and MPEP 2106.05(g). Accordingly, the claim is not patent eligible.

	Regarding claim 5, this judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element “computational.” The computation in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computing. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Moreover, the limitation of at least 
Further, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of computation, amounts to no more than mere instructions to apply the exception using generic computation. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, as discussed above with respect to insignificant extrasolution activity, the limitation of at least a portion of the input data values are received from the distributed computational graph and based on previously-provided scenario outcomes that have been processed by the distributed computational graph, amount to well-known, routine, conventional activity. In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989); In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982); OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93; CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011); Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. lntema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis); Intellectual Ventures I LLC v. Erie lndem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937; Ameranth, 842 F.3d at 1241-43, 120 USPQ2d at 1854-55; Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354- 55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Ultramercial, 772 F.3d at 715-16, 112 USPQ2d at 1754; and MPEP 2106.05(g). Accordingly, the claim is not patent eligible.

	Claims 12, 7, 9, and 10 are likewise abstract as being directed to an abstract idea without significantly more for the same reasons discussed above regarding claims 11, 2, 4, and 5, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 5, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites dependency to claim 3. However, claim 3 has been cancelled. Thus, the claim as a whole is nonsensical. For example, recitation of “the scenario” and “the distributed computational” do not have sufficient antecedent bases.
Claim 5, depends on claim 4, and therefore inherits this deficiency noted above with respect to claim 4. Moreover, recitation of “the initial conditions” and “the workflow” also do not have sufficient antecedent bases.
Claim 9 recites dependency to claim 8. However, claim 8 has been cancelled. Thus, the claim as a whole is nonsensical. For example, recitation of “the scenario” and “the distributed computational” do not have sufficient antecedent bases.


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 2, 7, 11, and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Watts et al. (U.S. Pat. App. Pub. No. 2008/0027690, hereinafter Watts) in view of Bishop et al. (U.S. Pat. App. Pub. No. 2019/0155646, hereinafter Bishop).

As to independent claim 11, Watts teaches:
A system for epistemic uncertainty reduction using simulations, models and data exchange, comprising (Abstract. Paragraph 41):…
a rules management engine comprising a first plurality of programming instructions stored in the memory and operating on the processor, wherein the first plurality of programming instructions, when operating on the processor, causes the computing device to (Paragraph 41, an assessment system for hazard assessment, that is, in methods of assessment, in methods of producing and/or using assessment maps, in methods of producing and/or using Geographic Information Systems tailored for assessment, and in maps or Information Systems used for hazard assessment for mass transport complexes, tsunamis, and the like. Paragraph 64, If data are available for scenario repetitions, then the above-described statistical analyses and parametric analyses are preferably compared and verified for the repeated scenario. If these analysis results vary, it may be indicative of flaws in the scenario, such as an insufficient HAM term or an excessive HAM interval. Notably, the compared results may be geographically dependent, providing for a decision maker (or an automated, rule-based, system controller) to determine if the results are adequate in the geographic areas of greatest importance. Paragraphs 78 and 79):...
the data processing workflow comprises a set of initial conditions for a model and directs the retrieval of the model for evaluation by an outcome modeling 
an outcome modeling engine with parametric evaluator comprising a second plurality of programming instructions stored in the memory and operating on the processor, wherein the second plurality of programming instructions, when operating on the processor, causes the processor to (Paragraphs 57-67, a result of the HAM run of a given scenario. Paragraphs 50-53):
retrieve the model for evaluation (Paragraph 43, the selected model);
perform an initial execution of the model using the initial conditions to obtain a model result (Paragraph 62, analyzed HAM run, these statistical data may be parametrically evaluated in light of the many available parameters that vary throughout the HAM term of the scenario);
send the model result to a time series comparator (Abstract, analyzes the HAM in time intervals over a time period);
use the parametric evaluator to iterate the model over a range of values for a parameter of the model to determine the model's sensitivity to changes in that parameter (Paragraph 59, parametric analysis, et seq. Paragraph 64, statistical analyses and parametric analyses are preferably compared and verified for the repeated scenario. If these analysis results vary, it may be indicative of flaws in the scenario, such as an insufficient HAM term or an excessive HAM interval);
receive a comparison result from a time series comparator (Paragraph 53, if the outcome is found stable, the time is incremented by the HAM interval, and the process of selecting a sediment stability model and calculating parameter values 
determine an epistemic uncertainty value for the model based on the comparison result (Paragraph 12, epistemic errors can be ascertained);
change the parameter of the model to reduce the epistemic uncertainty based on the model's sensitivity to the parameter (Paragraph 12, running several different models and comparing the simulation results); and
repeat the parametric evaluation, comparison, and model changes until the determined epistemic uncertainty value falls below a pre-determined threshold (Paragraph 57, alternative variation scenarios and scenario repetitions et seq. Paragraph 64, compared and verified for the repeated scenario); and
a time series comparator comprising a third plurality of programming instructions stored in the memory and operating on the processor, wherein the third plurality of programming instructions, when operating on the processor, causes the processor to (Abstract, analyzes the HAM in time intervals over a time period):…
compare the streaming data to the model result and to determine the difference between the model result and the streaming data (Paragraph 64, statistical analyses and parametric analyses are preferably compared and verified for the repeated scenario)….
Watts does not appear to expressly teach a computing device comprising a memory and a processor; receive a directed computational graph representing a data processing workflow, wherein: the directed computational graph comprises nodes representing data transformations and edges representing messages passed between the nodes; the data processing workflow identifies a real-world 
Bishop teaches a computing device comprising a memory and a processor (Paragraph 129, computing components or devices, memory, processor); receive a directed computational graph representing a data processing workflow, wherein (Paragraph 87, Orchestration 112 includes a web platform that enables non-programmers to construct and run an entity management workflow. Orchestration 112 utilizes a declarative and visual programming model that generates a data entry columnar 114 which accepts declarative and drag-drop input. In one implementation, orchestration 112 allows non-programmers to design their own workflows visually without extensive programming knowledge. Paragraph 68, in one implementation, such a workflow is specified as a directed graph): the directed computational graph comprises nodes representing data transformations and edges representing messages passed between the nodes (Paragraph 68, a workflow definition includes a collection of connectors and operators as well as the order to execute them. In one implementation, such a workflow is specified as a directed graph, where connectors and operators are graph nodes and edges reflect the data flow. In yet other implementations, multiple data streams 103 are joined and transformed before being fed to the containers 106 and 108); the data processing workflow identifies a real-world dataset against which to compare the model (Figure 1, data sources 102. Paragraph 44, exchanging data and information sensed about the environment while reacting to real/physical world events, to provide services for information transfer, analytics, applications and communications.); receive streaming data from the real-world data specified in the data processing workflow (Figure 1, NRT data streams 103. Paragraph 44, exchanging data and information sensed about the environment while reacting to real/physical world events, to provide services for information transfer, analytics, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the modeling and analysis of Watts to include the analytic techniques of Bishop to allow for multi-stage processing of data streams (see Bishop at paragraph 49).

As to dependent claim 2, Watts further teaches further comprising a model selection optimizer comprising: a fourth plurality of programming instructions stored in the memory and operating on the processor, wherein the fourth plurality of programming instructions, when operating on the processor, causes the processor to: receive a scenario for analysis; receive the plurality of initial conditions of the data processing workflow; analyze at least a portion of the initial conditions to determine the model's suitability for analyzing the scenario; and recommend a different model for use if the model's suitability falls below a pre-defined suitability threshold (Paragraphs 47, a model weight may be selected for each model. The model weight is used to determine the likelihood that a given model is used at a particular time. Model weights may be selected from various criteria, such as the acceptance of the model in professional circles, the applicability of the model for the given geography, the model's past performance in representing known events, or the model's apparent suitability based on prior HAM analyses. Optionally, each selection of model weight could include alternative variations for use in different runs of the HAM, thus providing for a confidence level analysis based on model weighting. Paragraphs 78 and 79).

As to independent claim 12, Watts teaches:
A method for epistemic uncertainty reduction using simulations, models and data exchange, comprising the steps of (Abstract. Paragraph 41):…
the data processing workflow comprises a set of initial conditions for a model and directs the retrieval of the model for evaluation by an outcome modeling engine with parametric evaluator operating on the computing device (Paragraph 41, selection of Models, Weightings, Initial Conditions, an Interval and a Time Period Model Selection, et seq.);…
retrieving the model for evaluation at the outcome modeling engine with parametric evaluator (Paragraph 43, the selected model);
performing an initial execution of the model using the initial conditions to obtain a model result (Paragraph 62, analyzed HAM run, these statistical data may be parametrically evaluated in light of the many available parameters that vary throughout the HAM term of the scenario);
using the parametric evaluator to iterate the model over a range of values for a parameter of the model to determine the model's sensitivity to changes in that parameter (Paragraph 59, parametric analysis, et seq. Paragraph 64, statistical analyses and parametric analyses are preferably compared and verified for the repeated scenario. If these analysis results vary, it may be indicative of flaws in the scenario, such as an insufficient HAM term or an excessive HAM interval);
… at a time series comparator operating on the computing device… (Abstract, analyzes the HAM in time intervals over a time period);
comparing the streaming data to the model result and to determine the difference between the model result and the streaming data (Paragraph 64, statistical analyses and parametric analyses are preferably compared and verified for the repeated scenario);
determining… an epistemic uncertainty value for the model based on the comparison result (Paragraph 12, epistemic errors can be ascertained);
changing the parameter of the model to reduce the epistemic uncertainty based on the model's sensitivity to the parameter (Paragraph 12, running several different models and comparing the simulation results); and
repeating the parametric evaluation, comparison, and model changes until the determine epistemic uncertainty value falls below a pre-determined threshold (Paragraph 57, alternative variation scenarios and scenario repetitions et seq. Paragraph 64, compared and verified for the repeated scenario).
Watts does not appear to expressly teach receiving, at a rules management engine operating on a computing device, a directed computational graph representing a data processing workflow, wherein: the directed computational graph comprises nodes representing data transformations and edges representing messages passed between the nodes; the data processing workflow identifies a real-world dataset against which to compare the model; receiving… streaming data from the real-world data specified in the data processing workflow; and using the outcome modeling engine.
Bishop teaches receiving, at a rules management engine operating on a computing device, a directed computational graph representing a data processing workflow, wherein (Paragraph 87, Orchestration 112 includes a web platform that enables non-programmers to construct and run an entity management workflow. Orchestration 112 utilizes a declarative and visual programming model that generates a data entry columnar 114 which accepts declarative and drag-drop input. In one implementation, orchestration 112 allows non-programmers to design their own workflows visually without extensive programming knowledge. Paragraph 68, in one implementation, such a workflow is specified as a directed graph): the directed computational graph comprises nodes representing data transformations and edges representing messages passed between the nodes (Paragraph 68, a workflow definition includes a collection of connectors and operators as well as the order to execute them. In one implementation, such a workflow is specified as a directed graph, where connectors and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the modeling and analysis of Watts to include the analytic techniques of Bishop to allow for multi-stage processing of data streams (see Bishop at paragraph 49).

As to dependent claim 7, Watts further teaches further comprising the steps of: receiving a scenario for analysis; receiving the plurality of initial conditions from the parametric evaluator; analyzing at least a portion of the initial conditions to determine the model's suitability for analyzing the scenario; and recommending a different model for use if the model's suitability falls below a pre-defined suitability threshold (Paragraphs 47, a model weight may be selected for each model. The model weight is used to determine the likelihood that a given model is used at a particular time. Model weights may be selected from various criteria, such as the acceptance of the model in professional circles, the applicability of the model for the given geography, the model's past performance in representing known events, or the model's apparent suitability based on prior HAM analyses. Optionally, each selection of .

Claims 4, 5, 9, and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Watts in view of Bishop and Stojanovic et al. (U.S. Pat. App. Pub. No. 2016/0092557, hereinafter Stojanovic).

As to dependent claim 4, the rejection of claim 2 is incorporated.
Watts as modified by Bishop does not appear to expressly teach the scenario outcome is part of the distributed computational graph.
Stojanovic teaches the scenario outcome is part of the distributed computational graph (Figure 1, data targets 106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the modeling and analysis of Watts as modified by Bishop to include the analytic techniques of Stojanovic to minimize manual processing to clean, curate, and analyze the data (see Stojanovic at paragraphs 11-15).

As to dependent claim 5, Watts as modified by Bishop does not appear to expressly teach at least a portion of the initial conditions received from the distributed computational graph are based on previously-provided scenario outcomes that have been processed by the workflow represented by the distributed computational graph.
Stojanovic teaches at least a portion of the initial conditions received from the distributed computational graph are based on previously-provided scenario outcomes that have been processed by the workflow represented by the distributed computational graph (Paragraph 98, a transform script may perform an operation to transform data. In some embodiments, a transform script may implement a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the modeling and analysis of Watts as modified by Bishop to include the analytic techniques of Stojanovic to minimize manual processing to clean, curate, and analyze the data (see Stojanovic at paragraphs 11-15).

As to dependent claim 9, the rejection of claim 7 is incorporated.
Watts as modified by Bishop does not appear to expressly teach the scenario outcome is part of the distributed computational graph.
Stojanovic teaches the scenario outcome is part of the distributed computational graph (Figure 1, data targets 106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the modeling and analysis of Watts as modified by Bishop to include the analytic techniques of Stojanovic to minimize manual processing to clean, curate, and analyze the data (see Stojanovic at paragraphs 11-15).

As to dependent claim 10, Watts as modified by Bishop does not appear to expressly teach at least a portion of the initial conditions received from the distributed computational graph are based on previously-provided scenario outcomes that have been processed by the workflow represented by the distributed computational graph.
Stojanovic teaches at least a portion of the initial conditions received from the distributed computational graph are based on previously-provided scenario outcomes that have been processed by the workflow represented by the distributed computational graph (Paragraph 98, a transform script may 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the modeling and analysis of Watts as modified by Bishop to include the analytic techniques of Stojanovic to minimize manual processing to clean, curate, and analyze the data (see Stojanovic at paragraphs 11-15).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/CRG/Examiner, Art Unit 2123

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126